DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 183, 184, 186-199 are pending in this application, Claims 187, 195 and 196 are acknowledged as withdrawn, Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 183, 184, 186, 188-194 and 197-200 were examined on their merits.

The rejection of Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 182-184, 186, 188-194 and 197-200 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 06/08/2022 to remove reference to Tables in the Specification and correct a matter of indefiniteness.





The rejection of Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200 are rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), of record, in view of Di Cioccio et al. (US 2013/0017219 A1) both of record, and Kreke et al. (US 2016/0158291 A1), has been withdrawn due to the Applicant’s remarks filed 06/08/2022 with regard to the inherency of the composition of Murray et al. containing Prevotella bacterial extracellular vesicles being found to be persuasive.

The rejection of Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 186, 189-194 and 200 under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Al-Robaee et al. (2008), has been withdrawn due to the above reasoning.

The rejection of Claims 1, 10, 11, 14, 17, 21-23, 71, 82, 83, 182-184, 189-194, 197 and 200 under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Fathi et al. (US 9,901,638 B2) as evidenced by Li et al. (2016), both of record, has been withdrawn due to the above reasoning.

The rejection of Claims 1, 10, 11, 14, 17, 21, 74, 82, 83, 182-184, 189-194, 198 and 200 under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Berry et al. (US 2016/0143961 A1), has been withdrawn due to the above reasoning.

The rejection of Claims 1, 10, 11, 14, 17, 21, 79, 82, 83, 182-184, 189-194, 199 and 200 under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Masuyama et al. (US 2006/0228351 A1), has been withdrawn due to the above reasoning.

The rejection of Claims 1, 10, 11, 14, 17, 21, 82, 83, 90, 182-184, 188-194 and 200 are rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1) and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view Zomer et al. (US 2013/0261078 A1), of record, has been withdrawn due to the above reasoning.

Response to Arguments

Applicant’s arguments, see Remarks, filed 06/08/2022, with respect to the rejection(s) of claim(s) 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 183, 184, 186, 188-194 and 197-200 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections

Claims 79 and 199 are objected to because of the following informalities:  The first use of the abbreviation DMARD should be followed by an explanation of what is being abbreviated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 82, 83, 90, 183, 184, 188, 189-194 and 197-199 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating KLH-based delayed type hypersensitivity, non-alcoholic steatohepatitis (NASH), or Experimental Autoimmune Encephalomyelitis (EAE), a murine Multiple Sclerosis model, comprising administering isolated Prevotella histicola or Prevotella melanogenica EVs, does not reasonably provide enablement for the treatment of any disease, wherein the disease is any autoimmune disease, metabolic disease, cancer, non-alcoholic fatty liver disease (NAFLD), primary sclerosing cholangitis (PSC) or psoriasis. comprising administering any isolated Prevotella EVs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims without undue experimentation based on the following analysis:
1) The breadth of the claims
The claims encompass any disease, and particularly any autoimmune, inflammatory disease or cancer.  The number of diseases is large, for example, there are over 100 known autoimmune diseases, see Autoimmune Institute (2022) and more than 100 known cancers, see NCI (2022).
2) The nature of the invention
The invention requires that administration of any isolated EVs from any Prevotella bacteria will treat any disease, in particular, any autoimmune disease, inflammatory disease or cancer.  


3) The state of the prior art
Before the effective filing date of the claimed invention, bacterial EVs were known to be useful in vaccine design and suggested for use as a targeted ant-cancer therapy, see Bitto et al. (2017), Pg. 1, Abstract.  However, bacterial EVs were also known to be associated with pathogenic disease, such as atopic dermatitis-like skin inflammation. See Hong et al. (2011), Pg. 351, Abstract.  EVs were also known to be associated with inhibition of host immunity during infection, see Schorey et al. (2016), Pg. 1183, Fig. 1.  Further, at least one known species of Prevotella was a known pathogen present in dental abscesses before the effective filing date of the claimed invention, see Stubbs et al. (1999), Pg. 31, Column 1, Lines 7-10 and Pg. 32, Column 1, Lines 1-3).
4) The level of ordinary skill in the art
The level of skill in the art is deemed to be high, at least at the post-graduate or doctoral level
5) The level of unpredictability in the art
The level of unpredictability is deemed to be high.  While some bacterial EVs have beneficial utility such as taught by Bitto et al., many other bacterial EVs are known to be pathogenic, see Schorey et al., or induce an undesired immune response such as that seen in Hong et al. above.  
6)  The amount of direction provided by the inventor
The instant disclosure only provides examples of treatment for a limited number of specific conditions using EVs from only two strains of Prevotella, as disclosed above.  
The disclosure provides no guidance or teaching of the mechanism by which the claimed EVs achieve their treatment of any disease such that the ordinary artisan would reasonably expect that any disease could be treated with isolated EVs from any Prevotella species. 
7) The existence of working examples
The disclosure only provides murine disease examples of KLH-based delayed type hypersensitivity, non-alcoholic steatohepatitis (NASH) or Experimental Autoimmune Encephalomyelitis (EAE), a Multiple Sclerosis model, which are treated administering isolated Prevotella histicola or Prevotella melanogenica EVs.  
8) The quantity of experimentation needed to use the full scope of the invention
The ordinary artisan would have to first isolate EVs from all other Prevotella species, assuming they all produce EVs, and test those EVs for the ability to treat all possible disease types, an undue amount of experimentation.  It is unknown how many Prevotella species exist, whether or not all those species produce EVs, whether or not those EVs would have a pathogenic or beneficial effect and if those EVs would treat all diseases.  In the absence of any disclosed mechanism by which EVs would treat any putative disease, those of ordinary skill in the art would not reasonably expect that any EVs isolated from any Prevotella would treat any disease.  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims without undue experimentation.  Claims 83, 90, 184, 186, 188-194 and 197-199 are rejected as being dependent upon rejected Claim 82.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 14, 17, 21 and 79 are rejected under 35 U.S.C. § 103 as being unpatentable over Di Cioccio et al. (US 2013/0017219 A1), of record, in view of Stubbs et al. (1999) and Kreke et al. (US 2016/015829 A1), of record.

Di Cioccio et al. teaches the isolation of bacterial EVs (Pg. 1, Paragraph [0007]),
the formulation thereof with a pharmaceutically acceptable carrier into a pharmaceutical composition (Pg. 3, Paragraph [0036]); 
wherein the composition may be prepared for oral administration as a tablet (Pg. 3, Paragraph [0039]);
wherein the composition may contain an additional therapeutic immunoregulatory AKA immunosuppressive (see Suthanthiran et al. 1997, Pg. 651, Abstract) agent (Pg. 3, Paragraph [0044]);
wherein the composition may contain an adjuvant (Pg. 3, Paragraph [0045]);
wherein the amount of vesicles can be determined by routine experimentation (Pg. 3, Paragraph [0042]);
 and the use thereof in providing immunogenic response in a mammal by administering the immunogenic composition to the mammal (vaccine) to prevent or treat a Shigella associated disease (Pg. 7, Paragraphs [0095] and [0099]), reading on Claims 1 and 14.

Di Cioccio et al. does not teach a pharmaceutical composition comprising at least 1 x 106 isolated Prevotella EVs, as required by Claim 1;
wherein the Prevotella EVs are from a strain of Prevotella comprising an amino acid sequence of any of SEQ ID NOs 1-41, as required by Claim 10;
 wherein the Prevotella EVs are from a strain of Prevotella that does not comprise an amino acid sequence of any of SEQ ID NOs 42-69, as required by Claim 11.

Stubbs et al. teaches that Prevotella intermedia produces EVs (Pg. 34, Fig. 3b) and may be a potential periodonto-pathogen (Pg. 35, Column 1, Lines 20-21).

Kreke et al. teaches an exosome formulation suitable for administration to a human comprising at least 1x106 exosomes (Pg. 2, Paragraph [0015]).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of isolating bacterial EVs, preparing an immunogenic composition therefrom and administering the composition to a mammal to provide an immunogenic response of Di Cioccio et al. to substitute EVs from Prevotella intermedia as taught by Stubbs et al. because this is no more than the simple substitution of one known element (EVs from generic bacteria or Shigella) for another (EVs from Prevotella intermedia) to obtain predictable results (provide an immunogenic response in mammal administered thereto).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to inoculate a mammal against infection by the known pathogenic bacteria Prevotella intermedia.  There would have been a reasonable expectation of success in making this substitution because Prevotella intermedia is known to be pathogenic and produce exosomes and Do Cioccio et al. teaches the use of isolated bacterial EVs to formulate and administer immunogenic compositions.

  It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the composition of Di Cioccio et al. and Stubbs et al. of a pharmaceutical tablet composition of EVs from Prevotella intermedia to formulate a composition comprising at least 1x106 exosomes as taught by Kreke et al. because the Kreke reference discloses this concentration as suitable for
therapeutic administration to humans.  


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to formulate an immunogenic composition suitable for human administration if humans are the desired mammalian treatment subjects.  Furthermore, it is obvious to one skilled in the art to manipulate the dosage amount since dosages are result effective variables based on the patient parameters.  Further, Di Ciocco et al. acknowledges that doing so is routine in the art.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal therapeutic dosage of a medicament by optimization and experimentation is routine and conventional in the medical arts.

With regard to the limitations of Claims 10, 11 and 17 respectively, “wherein the Prevotella EVs are from a strain of Prevotella comprising one or more proteins comprising an amino acid sequence of any one of SEQ ID NOs 1-41”, “wherein the Prevotella EVs are from a strain of Prevotella that does not comprise a protein comprising an amino acid sequence of any of SEQ ID NOs: 42-69” and “wherein the Prevotella EVs are from a strain comprising at least 90% genomic, 165 and/or CRISPR sequence identity to the nucleotide sequence of the Prevotella Strain B-50529 (NRRL accession No. B 5029)", these are inherent characteristics of the prior art Prevotella EV composition.  As the prior art utilizes the same bacteria genus as claimed, the prior art EVs would be expected to have the same properties and characteristics as claimed. The MPEP al 2112.01 II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim(s) 22, 23 and 71 are rejected under 35 U.S.C. § 103 as being unpatentable over Di Cioccio et al. (US 2013/0017219 A1), of record, in view of Stubbs et al. (1999) and Kreke et al. (US 2016/015829 A1), of record, and further in view of Santos et al. (US 2010/0189641 A1) as evidenced by Lokeshwar et al. (2002).

The teachings of Di Cioccio et al., Stubbs et al. and Kreke et al. were discussed above.

None of the above references taught wherein the Prevotella EV composition additionally comprises an antibiotic, as required by Claim 71;
or wherein the additional therapeutic is a cancer chemotherapy agent, as required by Claim 22 and 23.  

Santos et al. teaches that Prevotella intermedia are suspected pathogens in adult periodontitis and are susceptible to tetracycline antibiotics (Pg. 9, Abstract).

Lokeshwar et al. teaches that antibiotic tetracyclines may be therapeutically useful as prostate cancer treatments (Pg. 297, Abstract), thereby indicative of the compounds as also a cancer treatment/chemotherapy agent.




It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the pharmaceutical composition of Di Cioccio et al., Stubbs et al. and Kreke et al. of isolated EVs from Prevotella intermedia bacteria and the administration thereof for the purpose of providing an immunogenic response to include tetracycline antibiotics as taught by Santos et al. because this would not only provoke an immune response in the subject to Prevotella intermedia infection but also treat said infection, if present.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively combine two treatments for Prevotella intermedia infection into a single treatment composition.  There would have been a reasonable expectation of success in making this modification because at least both Di Cioccio et al. and Santos et al. references are drawn to the same field of endeavor, that is, compositions to treat and/or prevent bacterial infection. 

Claim(s) 74 is rejected under 35 U.S.C. § 103 as being unpatentable over Di Cioccio et al. (US 2013/0017219 A1), of record, in view of Stubbs et al. (1999) and Kreke et al. (US 2016/015829 A1), of record, and further in view of Haschke et al. (US 2003/0040492 A1).

The teachings of Di Cioccio et al., Stubbs et al. and Kreke et al. were discussed above.

None of the above references taught wherein the Prevotella EV composition additionally comprises a prebiotic, as required by Claim 74.  

Haschke et al. teaches a composition comprising at least one prebiotic for the enhancement of an immune response (Pg. 3, Claim 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the immunogenic composition of Di Cioccio et al., Stubbs et al. and Kreke et al. comprising isolated EVs from Prevotella intermedia bacteria and the administration thereof for the purpose of providing an immunogenic response to include a prebiotic as taught by Haschke et al. because this would not only provoke an immune response in the subject to Prevotella intermedia infection but also enhance the immune response.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively provoke an enhanced immune response in a subject.  There would have been a reasonable expectation of success in making this modification because at least both Di Cioccio et al. and Haschke et al. references are drawn to the same field of endeavor, that is, compositions to provide an immune response.

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/12/2022